DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  Regarding claims 15 and 16, the claims read “first and connectionDB1/ 107625643.1 Page 24portions” it is believed that they should read “first and second connectionDB1/ 107625643.1 Page 24portions”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-9, and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunoda et al (US 5339068).
Regarding claim 1, Tsunoda discloses a multilayer ceramic electronic component (Fig. 14) comprising:  5a body (Fig. 14, 10), including a dielectric layer (Fig. 7e, 40), first and second internal electrodes (Fig. 73, 43), a stacked portion (Fig. 7e, at 40s and 43s) including first and second surfaces (Fig. 15, top and bottom of 10) opposing each other in a stacking direction (Fig. 15, up and down) 10of the first and second internal electrodes (Fig. 7e), third and fourth surfaces (Fig. 15, left and right sides of 10) 
25Regarding claim 2, Tsunoda further discloses that the coating layer is a single layer (Fig. 14).  
Regarding claim 3, Tsunoda further discloses that the coating layer comprises a ceramic material (Col 5, lines 4-10).  
Regarding claim 6, Tsunoda further discloses that a ratio of a minimum value to a maximum value in a width, length, or thickness of the 20coating layer is in a range from 0.7 to 1.0 (example 1, coating is 2 µm thick and therefore ratio of thickness would be 1).  
Regarding claim 8, Tsunoda further discloses that the first and second connection portions are respectively arranged on the third and fourth surfaces of the body (Fig. 15, 112 on left and right sides).  
Regarding claim 9, Tsunoda further discloses that the first and second connection portions are respectively extended to and arranged on the third and fourth surfaces of the body and the first and 10second surfaces of the body (Fig. 15, 112 on left and right and top and bottom sides).  
20 Regarding claim 12, Tsunoda discloses a multilayer ceramic electronic component (Fig. 14) comprising: a body (Fig. 14, 10) including first and second internal electrodes (Fig. 7e, 43) stacked in a stacking direction with a dielectric layer (Fig. 7e, 40) interposed 25between each pair of first and second internal DB1/ 107625643.1 Page 23electrodes (Fig. 7e), the first and second internal electrodes being exposed respectively to longitudinally opposing surfaces of the body (Fig. 7e), a longitudinal direction being perpendicular to the stacking direction (Fig. 7e, left and right vs up and down), and 5a coating layer (Fig. 14, 14) disposed on all 
Regarding claim 13, Tsunoda further discloses that the coating layer is a single layer (Fig. 14).  
Regarding claim 14, Tsunoda further discloses that the coating layer comprises a same material as the dielectric layer interposed between the first and second internal electrodes.  
Regarding claim 15, Tsunoda further discloses that a dimension of the first and second connectionDB1/ 107625643.1 Page 24portions taken in a width direction perpendicular to the stacking and longitudinal direction is smaller than or equal to a dimension of a corresponding of the longitudinally opposing surfaces (Fig. 14, width of 112 is smaller than the width of the end surface).  
Regarding claim 16, Tsunoda further discloses that a dimension of the first and second connection portions taken in the stacking direction perpendicular is smaller than or equal to a dimension of a corresponding of 10the longitudinally opposing surfaces (Fig. 14, height of 112 is smaller than the height of the end surface).  
Regarding claim 17, Tsunoda further discloses that the first and second connection portions are shaped as a recess in the coating layer (Fig. 14).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al (US 5339068) in view of MASUNARI (US 2017/0256359).
Regarding claim 4, Tsunoda fails to teach the claim limitations.
MASUNARI teaches that the ceramic material (Fig. 5, 42) comprises 10barium titanate ([0063]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of Tsunoda, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 7, Tsunoda fails to teach the claim limitations.
MASUNARI teaches that the connection portions (Fig. 12, between 41/43 at 22a) have a rectangular parallelepiped shape (Fig. 12).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of Tsunoda, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 11, Tsunoda fails to teach the claim limitations.
MASUNARI teaches that a width of each of the first and second connection portions is 10 µm or more (0.3-75 µm [0104]).  

Regarding claim 18, Tsunoda fails to teach the claim limitations.
MASUNARI teaches that the ceramic material (Fig. 5, 42) comprises 10barium titanate ([0063]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of Tsunoda, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al (US 5339068) in view of ONOUE et al (US 2018/0286583).
Regarding claim 5, Tsunoda fails to teach the claim limitations.
ONOUE teaches that the coating layer has a centerline average roughness (Ra) in a range from 0.01 µm to 151 µm (0.4-2 µm [0039]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of ONOUE to the invention of Tsunoda, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al (US 5339068).
Regarding claim 10, Tsunoda fails to specifically state the dimensions of the first and second connection portions.
In re Aller, 105 USPQ 233 (CCPA 1955).
Additional Relevant Prior Art:
McGuire (US 5907272 (US 2013/0049532) teaches relevant art in Fig. 10.
LEE et al (US 2016/0351332) teaches relevant art in Fig. 1.
Park et al (US 9775232) teaches relevant art in Fig. 2B.
SATO et al (US 2017/0309389) teaches relevant art in Fig. 2 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848